DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-15, 17-29, 33-34, & 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2011/0122184 A1) in view of Miller (US 2017/0120520 A1).
As related to independent claims 1, 17, 18, & 36 Kimura et al. teaches an image forming apparatus [claims 1 & 18] comprising: a placement member having a placement surface on which a recording medium is placed (Kimura – Figure 1, Reference #15 & #16, shown below); a plurality of carriages each including an image forming operation unit that performs an operation for forming an image on the recording medium placed on the placement surface (Kimura – Page 2, Paragraph 39 and Figure 1, Reference #5a & #5b, shown below); a support member that supports the plurality of carriages such that the plurality of carriages are reciprocally movable along a predetermined movement path over the placement surface (Kimura – Page 2, Paragraph 39 & Page 3, Paragraphs 42-45 and Figure 1, Reference #3, #5a, & #5b, shown below); a driver and carriage driving method [claims 17 & 36] that moves the plurality of carriages along the movement path independently from one another (Kimura – Page 2, Paragraph 39 and Figures 3 & 6, shown below); and a hardware processor that performs a drive control process of claims 18 & 36] wherein in the drive control process, in response to at least two carriages of the plurality of carriages being moving along the movement path (Kimura – Page 2, Paragraph 39 & Page 4, Paragraphs 66-72 and Figures 6 & 7, shown below), the hardware processor controls the driver such that the number of carriages in a predetermined limit-imposed region of the movement path is equal to or less than a predetermined upper limit number that is less than the number of the plurality of carriages  (Kimura – Page 2, Paragraph 39 & Page 4, Paragraphs 66-72 and Figures 6 & 7, shown below).


    PNG
    media_image1.png
    394
    678
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    452
    654
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    679
    445
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    291
    443
    media_image4.png
    Greyscale


Continuing with independent claims 1, 17, 18, & 36, Kimura et al. does not clearly indicate the separate driver and hardware processor.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize the control circuits of Kimura et al. to function as the driver and hardware processor as indicated (Kimura et al. – Figures 3 & 6, shown above) and as claimed.  Meanwhile, Miller teaches an image forming apparatus [claims 1 & 18] and carriage driving method [claims 17 & 36] with a placement member, a plurality of carriages and a support member (Miller – Page 4, Paragraphs 43-45 and Figure 2, Reference #200, #202, #206, & #219, shown below), and specifically teaches a driver that moves the plurality of carriages (Miller – Page 4, Paragraph 43 and Figure 2, Reference #200, #202, #206, & #219, shown below) and a hardware processor that performs a drive control process (Miller – Page 8, Paragraphs 78-80 and Figures 20 & 21, shown below).


    PNG
    media_image5.png
    410
    617
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    542
    418
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    267
    335
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to specify driver and hardware processor of Kimura et al. with the hardware processor and controller of Miller in an effort to provide specific variations which are common design choices and enable various functionality across one or more devices or systems in a printing system (Miller – Page 4, Paragraph 41) while providing automatic control of a variety of carriages, devices, and systems (Miller – Page 8, Paragraphs 80-81).

As related to dependent claims 2 & 22, the combination of Kimura et al. and Miller remains as applied above and continues to teach the hardware processor performs a positional information obtaining process of obtaining positional information on a position of each of the plurality of carriages on the movement path, and wherein in the drive control process, the hardware processor controls the driver such that after one carriage of the plurality of carriages starts moving, a next carriage of the plurality of carriages starts moving at a movement start timing set based on the positional information on the position of the one carriage  (Kimura – Page 2, Paragraph 39 & Page 4, Paragraphs 66-72 and Figures 3, 6, & 7, shown above and Miller – Page 4, Paragraphs 41-44 & Page 8, Paragraphs 78-80 and Figures 2, 20, & 21, shown above).
As related to dependent claims 3 & 21, the combination of Kimura et al. and Miller remains as applied above and continues to teach the drive control process, the hardware processor controls the driver such that after one carriage of the plurality of carriages starts moving, a next carriage of the plurality of carriages starts moving at a movement start timing set based on a time elapsed since the start of the movement of the one carriage (Kimura – Page 2, Paragraph 39 & Page 4, Paragraphs 66-72 and Figures 3, 6, & 7, shown above and Miller – Page 4, Paragraphs 41-44 & Page 8, Paragraphs 78-80 and Figures 2, 20, & 21, shown above).
As related to dependent claims 4 & 23, the combination of Kimura et al. and Miller remains as applied above and continues to teach the image forming operation unit of each of the plurality of carriages performs the operation when each of the plurality of carriages is in a predetermined image forming region of the movement path, and wherein [claim 4] or first region [claim 23] includes at least a portion of the image forming region  (Kimura – Page 2, Paragraph 39 & Page 4, Paragraphs 66-72 and Figures 3, 6, & 7, shown above and Miller – Page 4, Paragraphs 41-44 & Page 8, Paragraphs 78-80 and Figures 2, 20, & 21, shown above).
As related to further dependent claims 5 & 24, the combination of Kimura et al. and Miller remains as applied above and continues to teach the limit-imposed region [claim 5] or first region [claim 24] is set between both ends of the image forming region, thereby being set in the image forming region.
As related to further dependent claims 6 & 25, the combination of Kimura et al. and Miller remains as applied above and continues to teach in the drive control process, the hardware processor controls the driver such that at least two carriages of the plurality of carriages are simultaneously located in the image forming region at a timing (Kimura et al. – Figure 1, shown above and Miller – Figure 4, shown below).


    PNG
    media_image8.png
    224
    528
    media_image8.png
    Greyscale


As related to further dependent claims 7 & 26, the combination of Kimura et al. and Miller remains as applied above and continues to teach the image forming operation unit of at least one carriage of the plurality of carriages includes an ink ejection head that ejects ink to the recording medium, and wherein the hardware processor performs an 
As related to further dependent claims 8 & 27, the combination of Kimura et al. and Miller remains as applied above and continues to teach a cleaner that cleans the ink ejection head of the at least one carriage located at a predetermined cleaning position outside the image forming region, wherein in the drive control process, the hardware processor controls the driver such that the at least one carriage including the ink ejection head is located at the cleaning position while at least one other carriage of the plurality of carriages is located in the limit-imposed region (Kimura et al. – Page 3, Paragraph 57 – Page 4, Paragraph 61 and Figures 1 & 7, Reference # 21a & #21b, shown above).
As related to further dependent claims 9 & 28, the combination of Kimura et al. and Miller remains as applied above and continues to teach an ink receiver that receives the ink ejected from the ink ejection head of the at least one carriage located at a predetermined ink receiving position outside the image forming region, wherein in the drive control process, the hardware processor controls the driver such that the at least one carriage including the ink ejection head is located at the ink receiving position while at least one other carriage of the plurality of carriages is located in the limit-imposed region (Kimura et al. – Page 3, Paragraph 57 – Page 4, Paragraph 61 and Figures 1 & 7, Reference # 21a & #21b, shown above).
As related to further dependent claims 10 & 29, the combination of Kimura et al. and Miller remains as applied above and continues to teach the image forming operation 
As related to further dependent claims 14 & 33, the combination of Kimura et al. and Miller remains as applied above and continues to teach wherein the ink ejection head ejects the ink that is cured by being irradiated with an ultraviolet ray, and wherein the image forming operation unit of at least one carriage of the plurality of carriages includes an ultraviolet irradiator that irradiates the ink ejected on the recording medium with the ultraviolet ray (Miller – Page 4, Paragraphs 43-44; Page 5, Paragraphs 52-55; and Figure 2, shown above).
As related to dependent claims 15 & 34, the combination of Kimura et al. and Miller remains as applied above and continues to teach the image forming operation unit of at least one carriage of the plurality of carriages includes a functional fluid applier that applies a predetermined functional fluid [i.e. structural print material] to the recording medium (Miller – Page 5, Paragraphs 50-55 and Figure 2, shown above).
As related to dependent claim 19, the combination of Kimura et al. and Miller remains as applied above and continues to teach the second region is disposed on each of 
As related to dependent claim 20, the combination of Kimura et al. and Miller remains as applied above and continues to teach in the drive control process, the hardware processor controls the driver such that the number of carriages in a predetermined limit-imposed region that is set between both ends of the first region, thereby being set in the first region, is equal to or less than a predetermined upper limit number that is less than the number of the plurality of carriages (Kimura et al. – Figures 1, 3, & 6, shown above and Miller – Figures 2, 20, & 21, shown above).
Claims 11-13 & 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kimura et al. (US 2011/0122184 A1) and Miller (US 2017/0120520 A1) in view of Isobe (US 4,576,490 A).
As related to further dependent claims 11 & 30, the combination of Kimura et al. and Miller remains as applied above and continues to teach the at least one carriage includes at least two carriages, wherein the ink ejection heads of the image forming operation units of the at least two carriages eject the ink of a same color [i.e. black] (Kimura et al. – Figure 1, Reference #5a, shown above and Figure 5, Reference #5a, shown below), and wherein in the ejection control process, the hardware processor causes the ink ejection heads of the at least two carriages to eject the ink such that ink droplets of the ink ejected from the ink ejection heads land on the recording medium placed on the placement surface so as to be laid on top of one another (Kimura et al. – Figures 3 & 6, shown above).  As the combination teaches the ink ejection heads ejecting ink of the same color, Isobe is much more defining as to the teaching of a plurality of carriages 

    PNG
    media_image9.png
    580
    468
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    294
    405
    media_image10.png
    Greyscale
	
    PNG
    media_image11.png
    263
    366
    media_image11.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multiple carriages and plurality of ink ejection heads of the combination of Kimura et al. and Miller with the classic technique of mounting multiple heads of the same kind/color on each carriage of multiple carriages as taught by 

As related to further dependent claims 12 & 31, the combination of Kimura et al., Miller, and Isobe remains for the reasons indicated above and continues to teach the at least one carriage includes at least two carriages, wherein the ink ejection heads of the image forming operation units of the at least two carriages eject the ink of a same color [i.e. black] (Kimura et al. – Figure 1, Reference #5a, and Figure 5, Reference #5a, both shown above and Isobe – Figures 1 & 11, shown above), and wherein in the ejection control process, the hardware processor causes the ink ejection heads of the at least two carriages to eject the ink to the recording medium placed on the placement surface, thereby supplementing the ink not ejected from the ink ejection head of another carriage of the at least two carriages (Kimura et al. – Figures 3 & 6, shown above and Isobe – Column 1, Lines 10-20 & 52-65).
As related to further dependent claims 13 & 32, the combination of Kimura et al., Miller, and Isobe remains for the reasons indicated above and continues to teach the at least one carriage includes at least two carriages, wherein the ink ejection heads of the image forming operation units of the at least two carriages eject the ink of a same color (Isobe – Column 1, Lines 10-20 & 52-65 and Figures 1 & 11, shown above), wherein the ink ejection heads each include nozzles from which the ink is ejected disposed at intervals of a predetermined distance in an arrangement direction that is perpendicular to a moving direction of the plurality of carriages, the moving direction being along the movement path, and wherein the ink ejection heads of the at least two carriages are .
Claims 16 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kimura et al. (US 2011/0122184 A1) and Miller (US 2017/0120520 A1) in view of Codos (US 2003/0043246 A1).
The combination of Kimura et al. and Miller remains as applied above but does not specifically teach a separate conveyor that moves the placement surface of the placement member.  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize one of the many common design choices of media conveyance includes rollers to transport a conveyor belt.  Meanwhile, Codos teaches a method and apparatus for forming an image which includes a plurality of carriages supported by a support member (Codos – Figure 1, Reference #129, #23, & #128, shown below), and specifically teaches a placement surface [i.e. belt] with a conveyor that moves the placement surface of the placement member in a conveying direction that intersects a moving direction of the plurality of carriages, the moving direction being along the movement path, thereby conveying the recording medium in the conveying direction (Codos – Page 3, Paragraphs 24-25; Page 4, Paragraph 23; and Figure 1, Reference #120 & #121, shown below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conveyance system of the combination of Kimura et al. and Miller with a well-known conveyance system of a conveyor and a belt as taught by Codos in an effort to provide specific variations which are common design choices and provide for ink jet printing and UV curing on inter alia rigid substrates (Codos – Page 1, Paragraphs 6-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiramatsu et al. (US 5,798,773 A) teaches an image forming apparatus with multiple carriages on the same support.  Hirano et al. (US 5,907,334 A) teaches a recording apparatus with two independently movable carriages with multiple ink jet heads.  Shibasaki (US 6,938,969 B2) teaches an image recording method and apparatus with two independent heads mounted on independent carriages on the same support.  Miyabayashi (US 8,602,548 B2) teaches an ink jet recording apparatus with multiple curing light sources including sources that scan across the medium and are disposed separately from the printing carriage.  Waschnig (US 2014/0340456 A1) teaches an ink jet printer and method with separate control of separate carriages that carry printhead(s) and UV irradiator(s).  Kagami et al. (US 9,090,102 B2) teaches a liquid ejecting apparatus with recording carriage(s) separate from UV curing carriage(s).
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853